          Case: 1:20-cv-00030-JMV Doc #: 25 Filed: 02/12/21 1 of 1 PageID #: 920



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

TERRY KURT ODOM                                                               PLAINTIFF

VERSUS                                                 CAUSE NO.: 1:20CV00030-JMV

COMMISSIONER OF SOCIAL SECURITY                                               DEFENDANT

                        ORDER ON PETITION FOR ATTORNEY FEES


          Before the Court are Plaintiff’s motion [23] for attorney fees pursuant to the Equal

Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d), and Defendant’s response [24]. For the

reasons that follow, the motion is granted.

          In these proceedings Plaintiff sought judicial review of the Social Security

Commissioner’s final decision denying a claim for benefits. By Final Judgment [22] dated

December 2, 2020, this Court remanded this case to the Commissioner for further proceedings.

Plaintiff now seeks an award of $5,840.10 on the grounds that Plaintiff was the prevailing party

and the Commissioner’s position was not “substantially justified.” The Commissioner does not

oppose the requested award.

          The Court, having thoroughly considered the motion, response, and the applicable law,

finds the requested award is reasonable; and no special circumstance would make the award

unjust.

          THEREFORE, IT IS ORDERED:

          That the Commissioner shall promptly pay to Plaintiff, for the benefit of her counsel, a

total of $5,840.10 in attorney fees.

          This 12th day of February, 2021.

                                                                     /s/ Jane M. Virden
                                                                     U.S. MAGISTRATE JUDGE
